PER CURIAM.*
Plaintiffs sued in state court, and defendants, after removing to federal court, sought to compel arbitration of all claims pursuant to an arbitration clause in one of several related agreements. The district court denied arbitration, and defendants appeal.
We have read the briefs and have heard the arguments of counsel and have reviewed pertinent portions of the record. We conclude that the arbitration clause is not enforceable against parties that are *767not signatories to the agreement that contains that clause. The order appealed from is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.